Mr. Justice McDonald delivered the opinion of the court. 2. Evidence, § 322*—when parol evidence is inadmissible to add to or vary terms of contract. In an action by a person making an offer to furnish building material described in certain estimates and a schedule attached to the offer, but which made no reference to the plans and specifications for the building, to recover the price agreed to be paid under the contract, held that as the estimate and schedules constituted the contract, parol evidence to show that the plans and specifications were a part of the contract, that plaintiff had agreed to furnish all material called for by them, and that the contract was partly written and partly oral, was inadmissible. 3. Accord and satisfaction—when contract for furnishing building material is an accord and satisfaction as to damages arising under prior contract. Where a controversy arose under a contract to furnish certain building material called for by estimates and schedule furnished as to certain of such material delivered not conforming to the plans and specifications for the building, which had not been made part of the contract, and a second contract was entered into by the parties as a settlement of such controversy and provided that material, delivered and to be delivered, should be made by the party furnishing such material to conform to the plans and specifications or upon his failure so to do after notice that the other party was authorized to so conform such material, held that the two contracts should be construed together and that the second contract was a complete accord and satisfaction for all damages accruing prior thereto. 4. Sales, § 364*—when contract does not deprive buyer of right to recover damages for breach of contract. Under a contract to furnish certain building material according to the plans and specifications for the building and providing that on the party agreeing to furnish such material failing so to furnish same the other party was authorized to purchase the material and charge same to the first party, held that such remedy of the other party was optional with him and did not deprive him of his common-law right to recover damages for a breach of the contract nor limit the first party’s liability for such breach. 5. Customs and usages, § 27*—when evidence of custom is insufficient. In an action to recover the value of material furnished, claimed to have been in part of scant dimensions, evidence held insufficient to show a custom permitting a lumber company to furnish material of scant dimensions so generally applicable or recognized as to be admissible, or that defendant had knowledgi of such a custom or presumably contracted with reference to it. 6. Sales, § 331*—when instruction as to measure of damages in action to recover for value of millwork and material is erroneous. In an action to recover for the value of certain millwork and material, an instruction that plaintiff was entitled to recover the fair market value of extras at the time and place they were furnished, held to be erroneous, as such instruction should have differentiated as to extras of the same general character as those specified in the contract, and should have stated that, as to those, recovery should be according to the contract price.